DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A Preliminary Amendment was filed on 8/20/2019.  Accordingly an Office Action on the merits of claims 1-5 is as follows:

Claim Objections
Claim 1 is objected to because of the following informalities:
Considering claim 1, line 9, the phrase “the hydraulic rods or the hydraulic cylinders” lacks antecedent basis, because no previous mention of a hydraulic rod or hydraulic cylinder has been made.  It is understood that the hydraulic rods and the cylinders are a component of the previously mentioned hydraulic columns, however, for clarity, it is advised to correct the antecedent basis.  Appropriate correction is recommended.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an anchor rod or cable operating performance testing device designed to simulate fracturation and bed separation based on electromagnetic action having a top and bottom seat separated by a plurality of hydraulic columns, an upper and lower drawing block clamping bodies arranged on the hydraulic rods or cylinders or the columns, and a bedded rock 
The closest art of record is to CN 107748064, which features an upper and lower seat, an anchor cable connected to the upper and lower seats and lateral clamping devices to surround the anchor cable (5).  The ‘064 Application fails to disclose an electromagnet part that surrounds the anchor cable for simulating bedded rock mass.
The IDS submitted on 8/20/2019 fails to provide a prior art reference which anticipates, suggests, or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 11, 2021